Per Curiam.
By the statute (2 R. S. p. 110, subs. 5), the Court is bound to instruct the jury, unless the parties consent to dispense with instructions.
A promissory note is, prima fade, sufficient evidence to justify the entry of judgment against the maker, in a suit on the note; and, to defeat such judgment, in such suit, the maker, defendant, must establish, to the satisfaction of the jury, a legal defense to the note. No defense, whatever, was proved in this case.
The judgment is reversed with costs. Cause remanded for a new trial.